DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-10, 12, and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/10/19.
Drawings
The drawings were received on 11/5/19.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2017/0310961) in view of Inokuma (2007/0025443).
Liu, in Figs. 1-3 and 5, discloses a method of block vector control using substantially the same method for video decoding in a decoder as specified in claim 1 of the present invention, comprising decoding prediction information 120 of a current block 110 in a current picture CTU from a coded video bitstream 510, the prediction information being indicative of an affine model (e.g. Fig. 3B) in an intra block copy mode IntraBC; identifying, in accordance with the intra block copy mode, a reference block 120 located in a region (e.g. Fig. 1) of the current picture that has been reconstructed using a block vector 112 associated with the current block, the block vector pointing to the reference block; determining parameters MV for the affine model that transforms a block size (e.g. 4x8) of the reference block located in the region of the current picture that has been reconstructed, the block size of the reference block transformed with respect to a block size (e.g. 4x8) of the current block based on a scaling factor value (e.g. current block size) of the reference block by dividing the block size of the reference block with the scaling factor value, the parameters determined from a control point B1 corresponding to a corner location (e.g. Fig. 2) of the current block; and reconstructing at least a sample (e.g. pixels) of the current block based on the affine model.  
Although Liu discloses a scaling factor value of 1 implicitly, it is noted Liu differs from the present invention in that it fails to particularly disclose other values that may affect different sizes as specified in claims 1, 4, 11, 14, and 20.  Inokuma however, in Figure 4, teaches the concept of such well-known reduction scheme that changes the block size S09 of the reference block during video decoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu et al and Inokuma before him/her, to exploit the well-known reference block reduction technique as taught by Inokuma in the video decoding method of Liu in order to optimize the processing of the reference pictures in order to reduce the data amount of the reference picture.
With respect to claims 4, 11, 14, and 20, Liu also discloses decoding an index (e.g. PicSizeInSamplesY) for the scaling factor value from the coded video bitstream; and converting the index to the scaling factor value based on a mapping relationship (e.g. 1:1) between indexes and scaling factor values (e.g. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 11, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419